Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21611 Name of Fund: S&P 500® GEARED SM Fund Inc. (GRE) Fund Address: P.O. Box 9011 Princeton, NJ 08543-9011 Name and address of agent for service: Mitchell M. Cox, Chief Executive Officer, S&P 500 ® GEARED SM Fund Inc., 4 World Financial Center, 6th Floor, New York, New York 10080. Registrants telephone number, including area code: (877) 449-4742 Date of fiscal year end: 12/31/2008 Date of reporting period: 01/01/2008  06/30/2008 Item 1  Report to Stockholders S&P 500 ® GEARED SM Fund Inc. Semi-Annual Report (Unaudited) June 30, 2008 S&P 500 ® GEARED SM Fund Inc. Directors and Officers William J. Rainer, Director and Chairman of the Board Paul Glasserman, Director and Chairman of the Audit Committee Steven W. Kohlhagen, Director and Chairman of the Nominating and Corporate Governance Committee Laura S. Unger, Director Mitchell M. Cox, President James E. Hillman, Vice President and Treasurer Colleen R. Rusch, Vice President and Secretary Donald C. Burke, Vice President and Assistant Treasurer Martin G. Byrne, Chief Legal Officer Michael J. Fuccile, Chief Compliance Officer Justin C. Ferri, Vice President Michael M. Higuchi, Vice President Custodian State Street Bank and Trust Company P.O. Box 351 Boston, MA 02101 Transfer Agent BNY Mellon Shareowner Services 480 Washington Boulevard Jersey City, NJ 07310 2 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Fund Summary as of June 30, 2008 (Unaudited) Fund Information Symbol on New York Stock Exchange GRE Initial Offering Date November 1, 2004 Yield on Closing Market Price as of June 30, 2008 ($15.32)* 18.17% Current Annual Distribution per share of Common Stock** * Yield on closing market price is calculated by dividing the current annual distribution per share by the closing market price. Past performance does not guarantee future results. ** The distribution is not constant and is subject to change. A portion of the distribution may be deemed a tax return of capital or net realized gain at fiscal year end. The table below summarizes the changes in the Funds market price and net asset value for the six-month period: 6/30/08 (a) 12/31/07 Change High Low Market Price $ 15.32 $ 17.21 %) $ $ Net Asset Value $ 16.07 $ 18.47 %) $ $ (a) For the six-month period, the Common Stock of the Fund had a total investment return of (12.99%) based on net asset value per share and (10.98%) based on market price per share, assuming reinvestment of dividends. For the same period, the Funds unmanaged reference Index, the S&P 500 ® Composite Stock Price Index (S&P 500 Index), had a total investment return of (11.91%), assuming reinvestment of dividends. The reference index has no expenses associated with performance.  Does not include reinvestment of dividends. Portfolio Information as of June 30, 2008 Ten Largest Equity Holdings Percent of Net Assets Exxon Mobil Corp. % General Electric Co. Microsoft Corp. Chevron Corp. AT&T Inc. The Procter & Gamble Co. Johnson & Johnson International Business Machines Corp. Apple, Inc. ConocoPhillips Five Largest Industries Percent of Net Assets Oil, Gas & Consumable Fuels % Pharmaceuticals Computers & Peripherals Energy Equipment & Services Software Sector Representation Percent of Long-Term Investments* Information Technology % Energy Financials Health Care Industrials Consumer Staples Consumer Discretionary Utilities Materials Telecommunication Services * Excludes portfolio holdings in options purchased. For Fund portfolio compliance purposes, the Funds industry and sector classifications refer to any one or more of the industry and sector sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Fund management. This definition may not apply for purposes of this report, which may combine industry and sector sub-classifications for reporting ease. S&P 500 and Standard & Poors 500 are registered trademarks of the McGraw-Hill Companies. GEARED and Geared-Equity Accelerated Return are service marks of Merrill Lynch & Co., Inc. S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 3 Schedule of Investments as of June 30, 2008 (Unaudited) Industry Common Stocks Shares Held Value Aerospace & Defense  2.5% Boeing Co. $ General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics  0.9% C.H. Robinson Worldwide, Inc. Expeditors International Washington, Inc. FedEx Corp. United Parcel Service, Inc. Class B Airlines  0.1% Southwest Airlines Co. Auto Components  0.2% The Goodyear Tire & Rubber Co. (a) Johnson Controls, Inc. Automobiles  0.2% Ford Motor Co. (a) General Motors Corp. Harley-Davidson, Inc. Beverages  2.4% Anheuser-Busch Cos., Inc. Brown-Forman Corp. Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. Class A (a) Molson Coors Brewing Co. Class B Pepsi Bottling Group, Inc. PepsiCo, Inc. Biotechnology  1.4% Amgen, Inc. (a) Biogen Idec, Inc. (a) Celgene Corp. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Building Products  0.0% Masco Corp. Capital Markets  2.7% American Capital Strategies Ltd. Ameriprise Financial, Inc. The Bank of New York Mellon Corp. The Charles Schwab Corp. E*Trade Financial Corp. (a) Federated Investors, Inc. Class B Industry Common Stocks Shares Held Value Capital Markets (concluded) Franklin Resources, Inc. $ The Goldman Sachs Group, Inc. Janus Capital Group, Inc. Legg Mason, Inc. Lehman Brothers Holdings, Inc. Merrill Lynch & Co., Inc. (b) Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Chemicals  2.0% Air Products & Chemicals, Inc. Ashland, Inc. The Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. Hercules, Inc. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Rohm & Haas Co. Sigma-Aldrich Corp. Commercial Banks  2.1% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. National City Corp. The PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wachovia Corp. Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies  0.5% Allied Waste Industries, Inc. (a) Avery Dennison Corp. Cintas Corp. Equifax, Inc. Monster Worldwide, Inc. (a) Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Robert Half International, Inc. Waste Management, Inc. 4 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Schedule of Investments (continued) Industry Common Stocks Shares Held Value Communications Equipment  2.4% Ciena Corp. (a) $ Cisco Systems, Inc. (a) Corning, Inc. JDS Uniphase Corp. (a) Juniper Networks, Inc. (a) Motorola, Inc. QUALCOMM, Inc. Tellabs, Inc. (a) Computers & Peripherals  4.5% Apple, Inc. (a) Dell, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. International Business Machines Corp. Lexmark International, Inc. Class A (a) NetApp, Inc. (a) QLogic Corp. (a) SanDisk Corp. (a) Sun Microsystems, Inc. (a) Teradata Corp. (a) Construction & Engineering  0.2% Fluor Corp. Jacobs Engineering Group, Inc. (a) Construction Materials  0.1% Vulcan Materials Co. Consumer Finance  0.6% American Express Co. Capital One Financial Corp. Discover Financial Services, Inc. SLM Corp. (a) Containers & Packaging  0.1% Ball Corp. Bemis Co. Pactiv Corp. (a) Sealed Air Corp. Distributors  0.1% Genuine Parts Co. Diversified Consumer Services  0.1% Apollo Group, Inc. Class A (a) H&R Block, Inc. Diversified Financial Services  3.2% Bank of America Corp. CIT Group, Inc. CME Group, Inc. Citigroup, Inc. IntercontinentalExchange, Inc. (a) JPMorgan Chase & Co. Leucadia National Corp. Moodys Corp. NYSE Euronext Industry Common Stocks Shares Held Value Diversified Telecommunication Services  2.8% AT&T Inc. (c) $ CenturyTel, Inc. Citizens Communications Co. Embarq Corp. Qwest Communications International Inc. Verizon Communications, Inc. Windstream Corp. Electric Utilities  2.2% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FPL Group, Inc. FirstEnergy Corp. PPL Corp. Pepco Holdings, Inc. Pinnacle West Capital Corp. Progress Energy, Inc. The Southern Co. Electrical Equipment  0.4% Cooper Industries Ltd. Class A Emerson Electric Co. Rockwell Automation, Inc. Electronic Equipment & Instruments  0.3% Agilent Technologies, Inc. (a) Jabil Circuit, Inc. Molex, Inc. Tyco Electronics Ltd. Energy Equipment & Services  3.5% BJ Services Co. Baker Hughes, Inc. Cameron International Corp. (a) ENSCO International, Inc. Halliburton Co. Nabors Industries Ltd. (a) National Oilwell Varco, Inc. (a) Noble Corp. Rowan Cos., Inc. Schlumberger Ltd. Smith International, Inc. Transocean, Inc. Weatherford International Ltd. (a) Food & Staples Retailing  2.6% CVS Caremark Corp. Costco Wholesale Corp. The Kroger Co. SUPERVALU, Inc. SYSCO Corp. Safeway, Inc. Wal-Mart Stores, Inc. S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 5 Schedule of Investments (continued) Industry Common Stocks Shares Held Value Food & Staples Retailing (concluded) Walgreen Co. $ Whole Foods Market, Inc. Food Products  1.5% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co. (a) General Mills, Inc. H.J. Heinz Co. The Hershey Co. Kellogg Co. Kraft Foods, Inc. McCormick & Co., Inc. Sara Lee Corp. Tyson Foods, Inc. Class A Wm. Wrigley Jr. Co. Gas Utilities  0.1% Nicor, Inc. Questar Corp. Health Care Equipment & Supplies  2.0% Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) C.R. Bard, Inc. Covidien Ltd. Hospira, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic, Inc. St. Jude Medical, Inc. (a) Stryker Corp. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. (a) Health Care Providers & Services  1.7% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. Coventry Health Care, Inc. (a) Express Scripts, Inc. (a) Humana, Inc. (a) Laboratory Corp. of America Holdings (a) McKesson Corp. Medco Health Solutions, Inc. (a) Patterson Cos., Inc. (a) Quest Diagnostics, Inc. Tenet Healthcare Corp. (a) UnitedHealth Group, Inc. WellPoint, Inc. (a) Health Care Technology  0.0% IMS Health, Inc. Industry Common Stocks Shares Held Value Hotels, Restaurants & Leisure  1.2% Carnival Corp. $ Darden Restaurants, Inc. International Game Technology Marriott International, Inc. Class A McDonalds Corp. Starbucks Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. Wendys International, Inc. Wyndham Worldwide Corp. Yum! Brands, Inc. Household Durables  0.4% Black & Decker Corp. Centex Corp. D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. KB Home Leggett & Platt, Inc. Lennar Corp. Class A Newell Rubbermaid, Inc. Pulte Homes, Inc. Snap-On, Inc. The Stanley Works Whirlpool Corp. Household Products  2.2% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. IT Services  0.9% Affiliated Computer Services, Inc. Class A (a) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. (a) Computer Sciences Corp. (a) Convergys Corp. (a) Electronic Data Systems Corp. Fidelity National Information Services, Inc. Fiserv, Inc. (a) Paychex, Inc. Total System Services, Inc. Unisys Corp. (a) The Western Union Co. Independent Power Producers & Energy Traders  0.3% The AES Corp. (a) Constellation Energy Group, Inc. Dynegy, Inc. Class A (a) 6 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Schedule of Investments (continued) Industry Common Stocks Shares Held Value Industrial Conglomerates  3.0% 3M Co. $ General Electric Co. Textron, Inc. Tyco International Ltd. Insurance  3.4% ACE Ltd. AON Corp. Aflac, Inc. The Allstate Corp. American International Group, Inc. Assurant, Inc. Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. Class A Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. MBIA, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. The Progressive Corp. Prudential Financial, Inc. Safeco Corp. Torchmark Corp. The Travelers Cos., Inc. UnumProvident Corp. XL Capital Ltd. Class A Internet & Catalog Retail  0.3% Amazon.com, Inc. (a) Expedia, Inc. (a) IAC/InterActiveCorp (a) Internet Software & Services  1.7% Akamai Technologies, Inc. (a) eBay, Inc. (a) Google, Inc. Class A (a) VeriSign, Inc. (a) Yahoo! Inc. (a) Leisure Equipment & Products  0.1% Eastman Kodak Co. Hasbro, Inc. Mattel, Inc. Life Sciences Tools & Services  0.4% Applera Corp.  Applied Biosystems Group (a) Millipore Corp. (a) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Waters Corp. (a) Industry Common Stocks Shares Held Value Machinery  1.8% Caterpillar, Inc. $ Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. ITT Corp. Illinois Tool Works, Inc. Ingersoll-Rand Co. Class A Manitowoc Co. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Terex Corp. (a) Media  2.7% CBS Corp. Class B Clear Channel Communications, Inc. Comcast Corp. Class A The DIRECTV Group, Inc. (a) Gannett Co., Inc. Interpublic Group of Cos., Inc. (a) The McGraw-Hill Cos., Inc. Meredith Corp. The New York Times Co. Class A News Corp. Class A Omnicom Group Inc. Scripps Networks Interactive (a) Time Warner, Inc. Viacom, Inc. Class B (a) Walt Disney Co. The Washington Post Co. Class B 28 Metals & Mining  1.4% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Class B Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. Multi-Utilities  1.2% Ameren Corp. CMS Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. DTE Energy Co. Dominion Resources, Inc. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. Sempra Energy TECO Energy, Inc. Xcel Energy, Inc. S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 7 Schedule of Investments (continued) Industry Common Stocks Shares Held Value Multiline Retail  0.7% Big Lots, Inc. (a) $ Dillards, Inc. Class A Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohls Corp. (a) Macys, Inc. Nordstrom, Inc. Sears Holdings Corp. (a) Target Corp. Office Electronics  0.1% Xerox Corp. Oil, Gas & Consumable Fuels  12.0% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Class A Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Consol Energy, Inc. Devon Energy Corp. EOG Resources, Inc. El Paso Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Range Resources Corp. Southwestern Energy Co. (a) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. XTO Energy, Inc. Paper & Forest Products  0.2% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. Personal Products  0.2% Avon Products, Inc. The Estée Lauder Cos., Inc. Class A Pharmaceuticals  5.9% Abbott Laboratories Allergan, Inc. Barr Pharmaceuticals, Inc. (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. (a) Johnson & Johnson King Pharmaceuticals, Inc. (a) Merck & Co., Inc. Industry Common Stocks Shares Held Value Pharmaceuticals (concluded) Mylan, Inc. $ Pfizer, Inc. Schering-Plough Corp. Watson Pharmaceuticals, Inc. (a) Wyeth Real Estate Investment Trusts (REITs)  1.1% Apartment Investment & Management Co. Class A AvalonBay Communities, Inc. Boston Properties, Inc. Developers Diversified Realty Corp. Equity Residential General Growth Properties, Inc. HCP, Inc. Host Marriott Corp. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Vornado Realty Trust Real Estate Management & Development  0.0% CB Richard Ellis Group, Inc. (a) Road & Rail  1.0% Burlington Northern Santa Fe Corp. CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Semiconductors & Semiconductor Equipment  2.5% Advanced Micro Devices, Inc. (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. Class A (a) Intel Corp. KLA-Tencor Corp. LSI Corp. (a) Linear Technology Corp. MEMC Electronic Materials, Inc. (a) Microchip Technology, Inc. Micron Technology, Inc. (a) National Semiconductor Corp. Novellus Systems, Inc. (a) Nvidia Corp. (a) Teradyne, Inc. (a) Texas Instruments, Inc. Xilinx, Inc. Software  3.4% Adobe Systems, Inc. (a) Autodesk, Inc. (a) BMC Software, Inc. (a) CA, Inc. Citrix Systems, Inc. (a) 8 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Schedule of Investments (continued) Industry Common Stocks Shares Held Value Software (concluded) Compuware Corp. (a) $ Electronic Arts, Inc. (a) Intuit, Inc. (a) Microsoft Corp. Novell, Inc. (a) Oracle Corp. (a) Symantec Corp. (a) Specialty Retail  1.4% Abercrombie & Fitch Co. Class A AutoNation, Inc. (a) AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. GameStop Corp. Class A (a) The Gap, Inc. Home Depot, Inc. Limited Brands, Inc. Lowes Cos., Inc. Office Depot, Inc. (a) RadioShack Corp. The Sherwin-Williams Co. Staples, Inc. TJX Cos., Inc. Tiffany & Co. Textiles, Apparel & Luxury Goods  0.4% Coach, Inc. (a) Jones Apparel Group, Inc. Liz Claiborne, Inc. Nike, Inc. Class B Polo Ralph Lauren Corp. VF Corp. Thrifts & Mortgage Finance  0.4% Countrywide Financial Corp. Fannie Mae Freddie Mac Hudson City Bancorp, Inc. MGIC Investment Corp. Sovereign Bancorp, Inc. Washington Mutual, Inc. Tobacco  1.5% Altria Group, Inc. Lorillard, Inc. (a) Philip Morris International, Inc. Reynolds American, Inc. UST, Inc. Trading Companies & Distributors  0.0% W.W. Grainger, Inc. Industry Common Stocks Shares Held Value Wireless Telecommunication Services  0.4% American Tower Corp. Class A (a) $ Sprint Nextel Corp. Total Common Stocks (Cost  $51,289,601)  95.6% Short-Term Securities Face Amount Time Deposits  6.4% State Street Bank & Trust Co.,1%, 7/01/08 $ Total Short-Term Securities (Cost  $3,858,683)  6.4% Options Purchased Number of Contracts Call Options Purchased S&P 500 Index, expiring November 2008 at USD 1,502.17, Deutsche Bank AG S&P 500 Index, expiring November 2008 at USD 1,502.17, HSBC Securities Total Options Purchased (Premiums Paid  $14,124,612)  0.5% Total Investments Before Options Written (Cost  $69,272,896*)  102.5% Options Written Call Options Written S&P 500 Index, expiring November 2008 at USD 1,592.60, Deutsche Bank AG S&P 500 Index, expiring November 2008 at USD 1,592.30, HSBC Securities Total Options Written (Premiums Received  $14,124,612)  (0.1%) Total Investments, Net of Options Written (Cost  $55,148,284)  102.4% Liabilities in Excess of Other Assets  (2.4%) Net Assets  100.0% $ S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 9 Schedule of Investments (concluded) * The cost and unrealized appreciation (depreciation) of investments as of June 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Non-income producing security. (b) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Purchase Cost Sales Cost Realized Gain Dividend Income Merrill Lynch & Co., Inc.   (c) All or a portion of security held as collateral in connection with open financial futures contracts.  Financial futures contracts purchased as of June 30, 2008 were as follows: Number of Contracts Issue Expiration Date Face Value Appreciation (Depreciation) 32 S&P 500 Index September 2008  For Fund portfolio compliance purposes, the Funds industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Fund management. This definition may not apply for purposes of this report, which may combine industry sub-classifications for reporting ease. Industries are shown as a percent of net assets.  Effective January 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 clarifies the definition of fair value, establishes a frame-work for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1  price quotations in active markets/exchanges for identical securities  Level 2  other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3  unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Funds own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Funds policy regarding valuation of investments and other significant accounting policies, please refer to Note 1(a) of the Notes to Financial Statements. The following table summarizes the inputs used as of June 30, 2008 in determining the fair valuation of the Funds investments: Valuation Inputs Investments in Securities Other Financial Instruments Level 1 $ $ ) Level 2  Level 3   Total $ $  Other financial instruments are options and futures. See Notes to Financial Statements. 10 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Statement of Assets, Liabilities and Capital As of June 30, 2008 (Unaudited) Assets Investments in unaffiliated securities, at value (identified cost  $54,879,681) $ Investments in affiliated securities, at value (identified cost  $268,603) Options purchased, at value (premiums paid  Cash Receivables: Dividends $ Securities sold Variation margin Interest Total assets Liabilities Collateral on options (including accrued interest of Options written, at value (premiums received  Payables: Securities purchased Investment advisory fees Accrued expenses Total liabilities Net Assets Net assets $ Capital Common Stock, par value $.001 per share, 100,000,000 shares authorized $ Paid-in capital in excess of par Undistributed investment income  net $ Accumulated realized capital losses  net ) Unrealized appreciation  net Total accumulated losses  net ) Total capital  Equivalent to $16.07 per share based on 3,738,080 shares of Common Stock outstanding (market price  $15.32) $ See Notes to Financial Statements. S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 11 Statement of Operations For the Six Months Ended June 30, 2008 (Unaudited) Investment Income Dividends (including $3,290 from affiliates) $ Interest Total income Expenses Investment advisory fees $ Professional fees Directors fees and expenses Interest expense Printing and shareholder reports Listing fees Transfer agent fees Repurchase offer Accounting services Custodian fees Other Total expenses Investment income  net Realized & Unrealized Gain (Loss)  Net Realized gain (loss) on: Investments  net Financial futures contracts  net ) ) Change in unrealized appreciation/depreciation on: Investments  net ) Financial futures contracts  net Options written  net ) Total realized and unrealized loss  net ) Net Decrease in Net Assets Resulting from Operations $ ) See Notes to Financial Statements. 12 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Statements of Changes in Net Assets Increase (Decrease) in Net Assets: For the Six Months Ended June 30, 2008 (Unaudited) For the Year Ended December 31, 2007 Operations Investment income  net $ $ Realized gain (loss)  net ) Change in unrealized appreciation/depreciation  net ) Net increase (decrease) in net assets resulting from operations ) Dividends & Distributions to Shareholders Investment income  net  ) Realized gain  net  ) Net decrease in net assets resulting from dividends and distributions to shareholders  ) Common Stock Transactions Net redemption of Common Stock resulting from a repurchase offer (including $29,511 of repurchase fees)  ) Net Assets Total decrease in net assets ) ) Beginning of period End of period* $ $ * Undistributed investment income  net $ $ See Notes to Financial Statements. S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 13 Financial Highlights The following per share data and ratios have been derived from information provided in the financial statements. For the Six Months Ended June 30, 2008 (Unaudited) For the Year Ended December 31, For the Period October 1, 2005 to December 31, 2005 For the Period November 1, 2004 to September 30, 2005 Per Share Operating Performance Net asset value, beginning of period $ Investment income  net*** Realized and unrealized gain  net ) Total from investment operations ) Less dividends and distributions: Investment income  net  )  ) ) Realized gain  net  ) ) )  Total dividends and distributions  ) Offering costs resulting from the issuance of Common Stock     ) Net asset value, end of period $ Market price per share, end of period $ Total Investment Return** Based on net asset value per share %) % % % % Based on market price per share %) % % % % Ratios to Average Net Assets Expenses, excluding interest expense %* % % %* %* Expenses %* % % %* %* Investment income  net %* % % %* %* Supplemental Data Net assets, end of period (in thousands) $ Portfolio turnover 1 % 4 % 5 % 1 % 5 % * Annualized. ** Total investment returns based on market value, which can be significantly greater or lesser than the net asset value, may result in substantially different returns. Total investment returns exclude the effects of sales charges. *** Based on average shares outstanding.  Commencement of operations.  Aggregate total investment return.  Effective October 1, 2005, the Fund changed its year end date to December 31. See Notes to Financial Statements. 14 S&P 500 ® GEARED SM FUND INC. JUNE 30, 2008 Notes to Financial Statements (Unaudited) 1. Significant Accounting Policies: S&P 500 ® GEARED SM Fund Inc. (the Fund) is registered under the Investment Company Act of 1940, as amended (the Investment Company Act), as a non-diversified, closed-end management investment company with a fixed term of approximately five years. The Funds termination date is on or after December 15, 2009. The Funds financial statements are prepared in conformity with U.S. generally accepted accounting principles, which may require the use of management accruals and estimates. These unaudited financial statements reflect all adjustments, which are, in the opinion of management, necessary to present a fair statement of the results for the interim period. All such adjustments are of a normal, recurring nature. The Fund determines and makes available for publication the net asset value of its Common Stock on a daily basis. The
